DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group A, claim(s) 1-8, drawn to a semiconductor package.
Group B, claim(s) 9-14, drawn to an apparatus for making the package.
Group C, claim(s) 15-26, drawn to a method of making the package.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Species I as depicted by Figs. 1A-1C
Species II as depicted by Figs. 2A-2C
Species III as depicted by Figs. 3A-3B
Species IV as depicted by Fig. 4
Species V as depicted by Fig. 5
Species VI as depicted by Fig. 6
Species VII as depicted by Fig. 7
Species VIII as depicted by Fig. 8
Species IX as depicted by Fig. 9
Species X as depicted by Fig. 10
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1, 9 and 15.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups A-C lack unity of invention because even though the inventions of these groups require the technical feature of “A semiconductor package side-radiating waveguide launcher system, comprising: a first conductive member disposed proximate an edge of a dielectric medium having a thickness; a second conductive member disposed proximate the edge of the dielectric medium and in transverse opposition across the thickness of the dielectric medium to the first conductive member; at least one conductive structure conductively coupling the first conductive member with the second conductive member, the at least one conductive structure forming a shaped space in the dielectric medium, the shaped space having a first end and an opposed second end; and at least one radio frequency (RF) excitation element disposed at a location within the dielectric medium electrically isolated from the first conductive member, the second conductive member, and the conductive structure”. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2015/0048471 A1 (Hasch).  Hasch teaches a semiconductor package side-radiating waveguide launcher system (waveguide 18), comprising: a first conductive member (lower wall 22) disposed proximate an edge of a dielectric medium (housing molding compound) having a thickness; a second conductive member (upper wall 20) disposed proximate the edge of the dielectric medium and in transverse opposition across the thickness of the dielectric medium to the first conductive member; at least one conductive structure (through hole contactings 26) conductively coupling the first conductive member with the second conductive member, the at least one conductive structure forming a shaped space (Fig. 1) in the dielectric medium, the shaped space having a first end and an opposed second end; and at least one radio , 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/           Primary Examiner, Art Unit 2812                                                                                                                                                                                             

.